DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 20, none of the prior arts of record, in combination or individual, show or make it obvious a radio-frequency module (see fig. 1, 1) comprising a module substrate (see fig. 3, 91), a resin member (see fig. 3, 92 & 93), and a plurality of external connection terminals (see fig. 3, 150…151); wherein the  module substrate having a first main surface (see fig. 3, 91a) and a second main surface (see fig. 3, 91b); the resin member (see fig. 3, 93) that covers the second main surface; and the plurality of external connection terminals that are spaced apart from each other on the second main surface and that penetrate through the resin member from the second main surface; and wherein the plurality of external connection terminals include a first external connection terminal (see fig. 3, 151), and the resin member includes a first recess (see fig. 3, 931) that is recessed toward the second main surface and formed in at least part of a region of a surface of the resin member that surrounds a leading end part of the first external connection terminal. Dependent claims 2-19 are in condition for allowance for the same reasoning.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

May 20, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643